     Case 2:20-cv-02231-JAM-JDP Document 8 Filed 12/02/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOVIE DEWDROP LEEN,                             Case No. 2:20-cv-2231-JDP (PC)
12                        Plaintiff,                  ORDER THAT THE CLERK OF COURT
                                                      ASSIGN A DISTRICT JUDGE TO THIS
13              v.                                    CASE
14    CUEVA, et al.,                                  FINDINGS AND RECOMMENDATIONS
                                                      THAT PLAINTIFF’S MOTION FOR
15                        Defendants.                 PRELIMINARY INJUNCTION BE
                                                      DENIED
16
                                                      ECF No. 6
17
                                                      OBJECTIONS DUE IN FOURTEEN DAYS
18

19

20
21

22          Plaintiff Dovie Dewdrop Leen is a state prisoner proceeding without counsel in this civil
23   rights action brought under 42 U.S.C. § 1983. In addition to filing a complaint,1 plaintiff also
24   submitted a motion to compel the California Medical Facility (“CMF”) to provide him with
25   indigent envelopes and postage. ECF No. 6. He states that unnamed officials at CMF have
26   denied him the indigent envelopes and postage that he is entitled to, impeding his litigation of two
27

28          1
                The court will screen the complaint by separate order.
                                                        1
     Case 2:20-cv-02231-JAM-JDP Document 8 Filed 12/02/20 Page 2 of 3


 1   section 1983 lawsuits and preventing him from contacting his family. Id. at 1. Staff has allegedly

 2   told him that he does not qualify for the mailing materials because he has ten dollars on his trust

 3   account. Id. I construe this as a motion for preliminary injunction and recommend that it be

 4   denied without prejudice.

 5          “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

 6   the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

 7   balance of equities tips in his favor, and that an injunction is in the public interest.” Glossip v.

 8   Gross, 135 S. Ct. 2726, 2736-37 (2015) (quoting Winter v. Natural Res. Def. Council, Inc., 555

 9   U.S. 7, 20 (2008)). “[P]laintiffs must establish that irreparable harm is likely, not just possible, in

10   order to obtain a preliminary injunction.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d

11   1127, 1131 (9th Cir. 2011). In addition to establishing irreparable harm, the injunctive relief

12   sought must be related to the claims brought in the complaint. See Pac. Radiation Oncology, LLC

13   v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015) (“A court’s equitable power lies only

14   over the merits of the case or controversy before it. When a plaintiff seeks injunctive relief based

15   on claims not pled in the complaint, the court does not have the authority to issue an injunction.”).

16   A permanent injunction may be granted only after a final hearing on the merits. See MAI Sys.

17   Corp. v. Peak Computer, Inc., 991 F.2d 511, 520 (9th Cir.1993) (“As a general rule, a permanent

18   injunction will be granted when liability has been established . . . .”).

19          Plaintiff has not addressed the Winter factors in his motion, and it is his burden to show

20   that he meets the requirements for injunctive relief. See Earth Island Inst. v. Carlton, 626 F.3d
21   462, 469 (9th Cir. 2010) (“‘An injunction is a matter of equitable discretion’ and is ‘an

22   extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is entitled

23   to such relief.’”) (quoting Winter, 555 U.S. at 376, 381). Additionally, plaintiff’s claims about

24   indigent envelopes and postage appear to be unrelated to the allegations in the complaint, which

25   concern alleged sexual assault, retaliation for filing lawsuits, and inadequate medical care. ECF

26   No. 1 at 7, 9-12. Accordingly, I may be without authority to issue the injunction that he seeks.
27   Pac. Radiation Oncology, LLC, 810 F.3d at 633.

28          I am not unsympathetic to plaintiff’s claims, however. Prisoners are entitled to access the
                                                         2
     Case 2:20-cv-02231-JAM-JDP Document 8 Filed 12/02/20 Page 3 of 3


 1   court system. “Under the First Amendment, a prisoner has both a right to meaningful access to

 2   the courts and a broader right to petition the government for a redress of his grievances.” Silva v.

 3   Di Vittorio, 658 F.3d 1090, 1101-02 (9th Cir. 2011), abrogated on other grounds by Coleman v.

 4   Tollefson, 135 S. Ct. 1759, 191 L. Ed. 2d 803 (2015). To the extent that his claims are true, the

 5   officials withholding his mailing materials appear to be violating his constitutional rights, and he

 6   may be entitled to redress by filing a separate section 1983 action. I realize that plaintiff’s

 7   inability to access postage and envelopes might make difficult the filing of a separate suit.

 8   Regardless, I cannot grant the injunction he seeks.

 9            It is ordered that the Clerk of Court shall assign a district judge to rule on these findings

10   and recommendations.

11            I recommend that plaintiff’s motion to compel (ECF No. 6), which I construe as a motion

12   for preliminary injunction, be denied without prejudice.

13            These findings and recommendations will be submitted to the U.S. district judge assigned

14   to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen days of

15   service of these findings and recommendations, the parties may file written objections with the

16   court. If a party files objections, that party should do so in a document captioned “Objections to

17   Magistrate Judge’s Findings and Recommendations.”

18
     IT IS SO ORDERED.
19

20
     Dated:      December 1, 2020
21                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                          3
